Citation Nr: 0516762	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-02 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a bilateral upper 
leg disability, claimed as manifested by thigh pain.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO), which denied the five service 
connection claims listed on the first page of this decision.

The veteran provided testimony in support of his appeal at a 
hearing that was chaired by the undersigned Veterans Law 
Judge sitting at the RO in July 2003.  A transcript of that 
hearing has been associated with his claims folder.

The Board remanded the appeal in April 2004 for additional 
evidentiary development including proper notification to the 
veteran pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)), which was enacted during the 
pendency of this appeal and is applicable to this case.  The 
requested development has been accomplished and the case has 
been returned to the Board for appellate review.

By letter dated in June 2005, the Board notified the veteran 
and his representative that because sufficient cause had been 
shown, as required by applicable law and regulation, the 
veteran's request to have the appeal advanced on the docket 
had been granted.  38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 
38 C.F.R. § 20.900(c) (2004).

As a final preliminary matter, the Board notes that, by means 
of a notice of disagreement received at the RO in June 2003, 
the veteran initiated an appeal of a May 2003 rating decision 
which denied a claim for a rating higher than 10 percent for 
his service-connected right knee disability.  The RO issued a 
statement of the case (SOC) in August 2003.  In the cover 
letter to that SOC, of the same date, the RO advised the 
veteran of his duty to file a timely substantive appeal if he 
wished to have his appeal of the denial of his claim for a 
higher rating forwarded to the Board for appellate review.  
There is no evidence in the file that a substantive appeal 
was ever filed, and the issue has not been certified for 
appellate consideration.  Accordingly, the Board has not 
acquired jurisdiction over this issue.  38 U.S.C.A. § 7105(a) 
(West 2000); 38 C.F.R. §§ 20.200, 20.202 (2004).


FINDINGS OF FACT

1.  VA has complied with the VCAA's notification and 
assistance requirements and has obtained and developed all 
the evidence necessary for an equitable disposition of the 
five matters on appeal.

2.  The preponderance of the evidence is against a finding 
that a current left knee disability is related to service, 
and left knee arthritis was first demonstrated many years 
after service.

3.  The veteran does not have a current disability of the 
upper legs, (other than the already service-connected 
residuals of a right knee injury and the current diagnoses of 
left knee disability).

4.  The preponderance of the evidence is against a finding 
that a current back disability is related to service, and 
arthritis of the lumbosacral spine was first demonstrated 
many years after service.

5.  The veteran is not shown to currently suffer from a 
hearing disability for VA compensation purposes.

6.  There is no evidence of record showing the manifestation 
of tinnitus during service and it is not shown, by the 
preponderance of the evidence, that the veteran currently 
suffers from the claimed tinnitus and that it is causally 
related to service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service; nor can arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).

2.  A bilateral upper leg disability, claimed as manifested 
by thigh pain, was not incurred in or aggravated by service; 
nor can it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A; 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309.

3.  A back disability was not incurred in or aggravated by 
service; nor can arthritis of the back be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309.

4.  The veteran's claim for service connection for bilateral 
hearing loss lacks legal merit or entitlement under the law 
and must therefore be denied by operation of law.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.385 (2004).

5.  Tinnitus was not incurred in or aggravated by service; 
nor can it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000

On November 9, 2000, the President signed into the law the 
above-cited VCAA.  This new law imposes obligations on VA in 
terms of its duty to notify and assist claimants.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II ), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording needs not be 
strictly used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App., April 14, 2005).

The Board finds that the VCAA notice requirements have been 
satisfied in the present case.  With regard to element (1), 
above, the Board notes that the RO sent to the veteran a VCAA 
notice letter in April 2004.  That letter listed the five 
issues on appeal and informed the veteran of the type of 
information and evidence necessary to establish entitlement 
to service connection.  In addition, by virtue of the rating 
decision on appeal, the March 2002 SOC, and the supplemental 
SOCs (SSOCs) issued in May 2002 and November 2004, the RO 
provided the veteran with specific information as to why 
these particular claims were being denied, and of the 
evidence that was still lacking.

With regard to elements (2) and (3), the Board notes that the 
April 2004 VCAA letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records or records from other Federal agencies, but that he 
was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  
The letter also informed the veteran that he was being 
scheduled for a medical examination to be conducted at the 
nearest VA medical facility in conjunction with his claim for 
service connection for a back disability.  The veteran was 
advised of his duty to report for that medical examination, 
when notified.

Finally, with respect to element (4), the Board notes that 
the April 2004 VCAA letter contained a specific request that 
the veteran provide "any additional evidence" in support of 
his claims.  He was also specifically advised in that letter 
to send to VA "any evidence in your possession that pertains 
to your claim," and asked to identify any additional records 
that he would like VA to secure on his behalf.

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 120.

In the present case, the initial adjudication in this appeal 
occurred prior to the enactment of the VCAA.  VCAA-compliant 
notice was given thereafter, in April 2004.  Although that 
notice was not given prior to the first AOJ adjudication of 
the claim on appeal, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement in the 
pre-VCAA adjudication was harmless error.  In that regard, 
the notice was provided by the RO prior to issuance of the 
November 2004 SSOC, and prior to the transfer of the 
veteran's case back to the Board.  Moreover, the Board finds 
that the content of the notice complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as 
explained in more detail above.  See Pelegrini II.  The Board 
is satisfied that the veteran has had ample notice of the 
types of evidence that would support his claims for service 
connection and that he has had ample opportunity to present 
evidence and argument in support of his appeal.  Clearly, the 
purpose of the VCAA notice requirements has not been 
nullified.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to him.  See Bernard, supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Under 
applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to all the claims on appeal.  
VA has secured VA treatment records and all available private 
medical records identified by the veteran (see, for instance, 
a November 2000 letter from the RO to Dr. C.G., a private 
endocrinologist in Oceanside, California, and the records 
obtained from this physician thereafter).  VA also has 
attempted, albeit unsuccessfully, to secure copies of other 
private records identified by the veteran (see negative 
responses from Gibson General Hospital, received at the RO in 
November 2001 and April 2002, and a negative response from 
American Ordnance, dated in March 2001).  VA has also 
obtained medical examinations in connection with those claims 
in which VA has deemed it necessary to do so in order to be 
able to render an informed decision on the claim.  There is 
no suggestion on the current record that there remains 
evidence that is pertinent to the matters on appeal that has 
yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the five matters on 
appeal.  The appeal is thus ready to be considered on the 
merits.

II.  Factual background

The veteran's service medical records reveal no evidence of 
any injury or any complaints related to the lower 
extremities, other than a March 1964 injury to the right 
knee, after falling while playing football and hitting that 
knee on a large rock.  The veteran is currently service 
connected for the residuals of that right knee injury.  

The veteran's service medical records also are devoid of any 
evidence of complaints or injury related to the back other 
than a February 1964 entry showing complaints of back pain 
"since maneuvers in December [1963]."  That entry reveals 
that there was tenderness over the lower dorsal spine, but no 
muscle tenderness, and an "Ok" range of motion of the 
dorsal spine.  The impression was listed as dorsal strain.

The veteran's DD Form 214 reveals that the veteran had a 
"launcher crewman" military occupational specialty while on 
active duty.  His service medical records, however, reveal no 
evidence or complaints related to hearing loss or tinnitus.  
Records dated in March 1965 only reveal a referral to an ENT 
specialist, and a consultation by said specialist revealing 
that the veteran "desires rhinoplasty."

On discharge physical examination in November 1965, the 
veteran's lower extremities, spine and entire musculoskeletal 
system, ears, and drums were all clinically evaluated as 
normal, and the veteran denied, in his report of medical 
history of the same date, ever having had, or currently 
having, swollen or painful joints, ear trouble, running ears, 
cramps in the legs, arthritis or rheumatism, bone, joint or 
other deformities, a trick or locked knee, neuritis, and 
paralysis.  He also denied having ever worn hearing aids or a 
brace or back support.  He also specifically marked in the 
negative the box that asks whether he had ever had "any 
illness or injury other than those already noted."
 
An audiological evaluation performed at the time of the 
veteran's separation physical examination revealed the 
following decibel levels of hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
0 (10)
10 (15)
LEFT
-5 (10)
-5 (5)
0 (10)
5 (15)
0 (5)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison in this case, 
the Board has converted the ASA standards reported above to 
ISO-ANSI standards, which are represented by the figures in 
parentheses.)

Additionally, the veteran's auditory acuity for the whispered 
and spoken voice at the time of his discharge in November 
1965 was 15/15, bilaterally.

Private medical records dated in April 1997 and March 1999 
reveal complaints of intermittent lower back pain and left 
knee pain, respectively.

According to a March 2000 private medical record, the veteran 
played basketball and reported a two-month old right knee 
injury.
 
According to a March 2001 VA joints examination report, the 
veteran reported that he could only remember one injury to 
the knees during service--back in 1964.  While he did not 
remember exactly what it was, he said that it involved not 
just the right knee, but both knees.  He reported that his 
symptoms had included swelling in both knees.  He believed 
that X-Rays taken at that time had been normal.  Currently, 
he said he suffered from occasional aches and pains in the 
knees.  

On physical examination, the left knee had normal ranges of 
motion and no effusion or instability, but the movement was 
accompanied by weakness and fatigability.  The "real 
problem," according to the examiner, was in the right knee 
joint.  The diagnosis was listed as a sprain of the right 
knee joint, with questionable internal derangement.  The 
examiner further stated that X-Rays of the knees showed 
prominent narrowing of both patellofemoral compartments, 
bilateral suprapatellar effusions, separation ossicle over 
the left lateral tibial spine, and sharpening of the tibial 
spine.  In regard to the question of the most likely etiology 
of any lower extremity disability, he opined that it was 
"probably likely" that the "symptoms are due to [the] so-
called problem which he had in the service," although he 
could not say so with "absolute certainty."

A VA radiology examination report, also dated in March 2001, 
confirms the above impression.

In a July 2001 statement, the veteran indicated that his 
duties while working for Callaway Golf Ball Manufacturing 
after service involved "heavy duty work, moving, pushing and 
lifting barrels of golf balls around in 55 gallons [sic] 
barrels, weighing up to 3000 lbs."

On VA audiological evaluation in April 2002, the examiner 
noted that the veteran's hearing on separation in November 
1965 was within normal limits and that there was "no 
evidence of treatment or diagnosis of hearing loss or 
tinnitus from the service medical records."  The veteran's 
medical history, the examiner noted, included having worked 
in artillery around missiles and heavy generators during 
service, and having used hearing protection in his work.  

The veteran denied history of noise exposure outside his 
military service.  He also denied a history of ear surgery, 
ear infections and head trauma, but reported tinnitus in both 
ears, which he described as a steady tone, like from a horn 
that occasionally pulses.  He reported that he noticed this 
most of the time, but that it did go away in certain 
instances.  The veteran reported that during basic training a 
bunker went off very near to him and that he had noticed 
tinnitus ever since.  He believed that while he was in the 
military, he talked to a doctor about the problem while he 
was stationed in Germany.  He also reported that he could 
hear something "rolling around in the left ear with head 
movement at times."  This problem had begun when he was a 
child and had been recurring over the years.  

The veteran reported some difficulty hearing in certain 
situations and said that he first noticed difficulty with his 
hearing approximately ten years ago.  The audiological 
evaluation performed at the time revealed the following 
decibel levels of bilateral hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
20
25
LEFT
15
20
10
15
20

The average pure tone thresholds for the right and left ear 
were 21 and 16, respectively, and speech recognition using 
the Maryland CNC word list was 100% in the right ear and 96% 
in the left ear.  The examiner noted that the veteran's 
hearing was within normal limits, bilaterally, from 250 
through 8000 Hz, with the exception of a mild sensorineural 
hearing loss at 8000 Hz in the right ear.  He further stated 
that speech discrimination was excellent, bilaterally, that 
tympanometry was within normal limits, and that acoustic 
reflex screening showed present reflexes ipsilateral at 1000 
Hz, bilaterally.   The examiner was "unable to test reflexes 
and reflex decay due to the inability to maintain a pressure 
seal secondary to hard wax in the ear canal."  He then 
reported the following in the diagnosis section of the 
report:

Hearing is within normal limits 500 
through 4000 Hz bilaterally with 
excellent speech discrimination and 
normal middle ear function.  I am asked 
to provide an opinion based on my c-file 
review as to whether the patient's 
hearing condition is related to service 
in the military unit.  Given the fact 
[that] the patient does not have hearing 
loss at this time and given the fact that 
there is no evidence of diagnosis or 
treatment of hearing loss or tinnitus in 
his service medical records, I do not 
feel that this condition he claims is 
related to ... his military service.  
Perhaps there are pieces of the patient's 
medical record including his evaluation 
by the doctor in Germany where tinnitus 
was discussed, however, those are not 
included in his complete c-file which was 
reviewed today.  It is recommended [that] 
the patient use hearing protection when 
exposed to noise and that he have his 
hearing tested if he notices change.  It 
is recommended that this claim be 
processed at this time and I have no 
further recommendations.

According to a May 2002 VA outpatient treatment record, the 
veteran denied ear pain or discharge, tinnitus, decreased 
hearing, back pain, knee joint pain, joint swelling, muscle 
cramps, muscle weakness, stiffness, and arthritis.  On 
physical examination, the tympanic membrane was clear, there 
was no mastoid tenderness and the extremities showed no 
evidence of clubbing, cyanosis, edema, petechiae, purpura, or 
ecchymoses.  The musculoskeletal system showed no atrophy, 
fasciculations, joint pain on palpation, synovitis, or 
bogginess, and the active and passive ranges of motion were 
all within normal limits.  No diagnoses pertaining to the 
veteran's lower extremities, back, or ears were listed.

VA outpatient treatment records dated between July 2002 and 
June 2003 reveal complaints of, and some sessions of physical 
therapy for, bilateral knee pain, and assessments of 
osteoarthrosis of the knees.

Private medical records dated between February 2003 and June 
2003 reveal complaints of bilateral knee pain, objective 
findings of some intrapatelar small effusion, left side, 
bilateral crepitus with full range of motion, and no 
instability; and impressions of bilateral knee pain, 
consistent with osteoarthritis, or degenerative joint disease 
(DJD), of the knees.

On VA joints re-examination in April 2003, the veteran stated 
that he injured his right knee playing sports while on active 
duty, when the right knee hit a hard spot, that X-Rays taken 
at the time revealed nothing wrong, and that guard duty and 
walking hurt, especially since he would have to stand for 12 
hours at a time.  He reported that he saw a VA doctor a year 
ago, at which time he was given medication for pain and 
inflammation.  He also reported having received physical 
therapy.  At work, he had to pull heavy loads of pallets and 
things on a cart, which would cause his legs to lock up and 
give out, to the point where they now hurt too much, which 
prevented him from keeping a job and had caused him to lose 
two jobs in the last two years.  He reported pain, weakness, 
stiffness, and swelling in the left knee, although it did not 
give away, but it locked.  He did not wear a brace, or used a 
cane, but he was unable to do the labor work which he had 
been doing because of the pain.

On physical examination, the right thigh was three fourths of 
an inch smaller than the left, and the right knee was an inch 
smaller than the left as well.  The veteran was unable to do 
a deep knee bend, as it hurt when he got down to about 100 
degrees.  Ranges of motion were accomplished with pain.  The 
diagnosis was listed as degenerative arthritis of both knees, 
left worse than right.  X-Rays taken at that time were 
interpreted as warranting the following impression:

Osteoarthritis involving the medial 
femorotibial and patellofemoral 
compartments with possible anterior 
femorotibial joint space intraarticular 
body.

At the July 2003 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he injured both knees 
during service, that he received sick bay treatment probably 
10 or 12 times for his knee problems, and that he received 
private medical treatment for his knees shortly after 
service, sometime around March 1966, but that these records 
could not be found.  

The veteran also stated that his upper legs would be sore and 
he could barely walk after working 12 hours during service, 
but that he could not recall the medication that he was given 
for this, and that he went to sick bay for follow ups of this 
bilateral upper leg condition at least six to seven times.  
The veteran reported that he could not recall seeing any 
physician for this "condition" after he left active duty 
other than sometime in 1966, when he went to see a "Dr. 
Freeman," whose records were not available.

In response to a question from the undersigned as to whether 
there had been a specific injury to the upper legs, the 
veteran responded in the negative, clarifying that he had 
just developed excruciating pain, which was sometimes 
unbearable.  The veteran also acknowledged that he only hit 
his right knee against a rock when he had his in-service 
trauma in 1964, but said that he believed that he had 
actually injured both knees.  

He also stated, in regards to his hearing loss claim, that 
sometimes he did not think that he could hear everything, but 
admitted not having received any treatment for the claimed 
hearing loss.  He further reported that he still had ringing 
in his ears and that his tinnitus "comes and goes, it'll 
come and go."

On VA muscles examination in May 2004, it was noted that the 
veteran had worked as a missile launch crewman during 
service, in addition to having worked as a supply clerk and 
having done extended guard duty on a regular basis.  After 
service, he was an ammunition inspector for three or four 
years, and then worked as an industrial specialist manager in 
San Diego, and then at Sony Corporation, doing general labor 
work.  

The veteran reported having had difficulties with his back 
while stationed in Germany during service.  At that time (in 
1964), his duties as a supply clerk required his carrying 
heavy laundry supplies every week, in addition to standing 
guard duty on a regular basis, episodes during which he would 
stand on his feet continuously for 12 hours at a time.  The 
veteran also stated that he injured his left knee "in 
association with sports participation," and that he had seen 
physicians regarding constant soreness in his lower back.  

He said that, currently, he had constant soreness and low 
back pain, which affected his movements.  While working at 
Sony, had had worn a lumbar support [belt], but he was not 
wearing anything at the time of the examination.  He stated 
that he took anti-inflammatory medications for the pain.

Examination of the veteran's back revealed a suggestion of 
very definite painful limitation of low back motion, with 
some limitation of extension and flexion.  There were traces 
of deep tendon reflexes in the patella, bilaterally.  Motor 
power of the lower extremities was essentially normal.  

Straight-leg raising in the sitting position was somewhat 
limited because of pain in the left knee, but there was no 
apparent back pain at 80 degrees, bilaterally.  In the supine 
position, the straight-leg raising at only 20 degrees, 
bilaterally, was associated with aggravation of his 
lumbosacral pain.  In the diagnosis section, the examiner 
noted that examination of the veteran's low back suggested a 
rather significant disability in association with what 
appeared to be degenerative discogenic/arthritic changes of 
the lumbar spine.  

It was further noted that there was evidence of a significant 
disability in association with this problem, with functional 
impairment related to any activity involving pulling, 
standing, sitting, and especially bending, lifting, twisting, 
etc., type of activities.  The impairment was on the basis of 
pain with secondary weakness and fatigability, along with 
what appeared to be significant structural changes in the 
lumbar spine.

In reviewing the veteran's claims files, the examiner pointed 
out that there was a single note, dated in February 1964, 
revealing a complaint of back pain, with a diagnosis of 
"dorsal strain," and that "[t]here were no further notes 
in the veteran's SMRs regarding complaints of back pain."  
He then noted the post-service, April 1997, complaint of back 
pain, and a March 2001 complaint of knee pain, and offered 
the following opinion:

Based on the history of the veteran's 
service-connected activities, it is 
possible that he was subjected to 
repeated or continuous trauma in the form 
of repetitive straining injuries of the 
low back.  However, his service medical 
records, other than the single report of 
11 February 1964, fail to document any 
episodes of the veteran complaining about 
low back symptomatology.  Unfortunately, 
in the absence of any information related 
to complaints concerning the veteran's 
back between 1964 and 1997 (33 years), it 
is difficult to relate this veteran's 
present condition to service-connected 
activities.  Therefore, it is impossible 
to resolve this issue without resorting 
to mere speculation.  That is, I can 
suggest that his reported activities, 
working in supplies, standing guard duty, 
etc., were associated with evidence of 
continuous trauma or continuous or 
repeated straining injuries of the low 
back.  However, once again, this would be 
mere speculation.

A May 2004 VA radiology examination report reveals the 
following findings/impression:

1.  Moderate to prominent degenerative 
disc disease L4-5.  The disc space is 
markedly narrow at this level and mild 
anterior productive spurring is noted.
 
2.  No spondylolysis or 
spondylolisthesis.

3.  Remaining vertebral bodies and 
intervertebral disc spaces are 
unremarkable.

4.  Question [of ] minimal facet 
osteoarthritis L5-S1 on the right with 
slight marginal sclerosis of the facet 
joints.

5.  Sacroiliac joints appear intact.  Hip 
joints and symphysis pubis are 
unremarkable.

Finally, on VA audiological re-evaluation in May 2004, the 
veteran denied history of ear pain, pressure, discharge, ear 
infections, ear trauma, or facial numbness, but complained of 
ringing and roaring in his ears.  The veteran denied a family 
history of hearing loss.  He said he had never used hearing 
aids and that he had had ringing in his ears about 50 percent 
of the time since being in Germany in about 1963.  

The veteran denied having any noisy hobbies or recreational 
pursuits but acknowledged having worked after service in an 
ammunition plant where he was around noise and did not use 
hearing protective devices.  He stated that this was between 
1966 through 1985 and from 1985 through 1994, when he had 
"short noise exposure" while working as an industrial 
specialist.  The examiner stated that pure tone thresholds 
and speech recognition scores would not be provided at this 
time because they were not considered valid.  He further 
expressed the following opinion:

Otoscopy revealed clear canals and normal 
appearing tympanic membranes bilaterally.  
Distortion product otoacoustic emissions 
were elicited from one through three 
thousand hertz in both ears.  Admitted 
pure tone thresholds were in the 35 to 55 
dB range in the right ear in kind of a 
seesaw, but overall flat configuration.  
The SRT, however, for the right ear, was 
10 dB.  The SRT for the left ear was 15 
dB.  Admitted pure tone thresholds were 
flat at 35 through 4000 hertz and then 50 
at 6000 hertz and 60 at 8000 hertz.  The 
discrepancies among these tests suggest 
that the thresholds are not suitable for 
rating purposes.  They do not reflect 
organic hearing ability.  Based on the 
speech recognition threshold and 
distortion product otoacoustic emissions 
test results, it is my opinion that the 
veteran's hearing is probably in the 10 
to 15 dB range with possibly a little bit 
of loss in the high frequencies.  This, 
however, is not sufficient to be usable 
for rating this patient and there is no 
point in my opinion in continuing to 
pursue this matter, but that will be 
determined by the staff personnel of the 
Regional Office.

III.  Legal analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385, which reads as 
follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

A claimant may nevertheless establish service connection for 
a current hearing loss disability by submitting evidence that 
the current disability is related to service.  38 C.F.R. § 
3.303(d); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Additionally, if arthritis or an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more during the one-
year period immediately following a veteran's separation from 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

All of the above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

A.  Service connection for a left knee disability

In regards to the veteran's claim for service connection for 
a left knee disability, the Board notes that, the veteran is 
competent to report, as he recently has, an injury to the 
left knee with associated symptoms during service.  
38 U.S.C.A. § 1154(a) (West 2002); Charles v. Principi, 16 
Vet App 370 (2002); 38 C.F.R. § 3.159(a)(2) (2004).

The veteran's recent statements must be weighed against the 
service medical records, which show treatment only for a 
right knee injury.  The veteran has asserted that he actually 
had swelling in his left knee at that time.  The record shows 
that he received medical treatment for the right knee injury, 
and it is implausible that similar symptomatology in the left 
knee would have been ignored during treatment for the right 
knee.

The recent statements are also not consistent with statements 
made by the veteran during service, and the negative record 
in the decades after service.  See Maxson v. Gober, 230 F.3d 
1330, 1331 (Fed. Cir. 2000) (holding that absence of evidence 
of a disability for many years after service constituted 
clear and convincing evidence against the claim).

The record does show that the veteran currently has DJD in 
the left knee, but that diagnosis is shown in the record to 
have been made more than 35 years after the veteran's 
separation from active military service.  This immense gap 
clearly renders the March 2001 VA examiner's opinion to the 
effect that it was "probably likely" that the bilateral 
knee "symptoms are due to [the] so-called problem which he 
had in the service" speculative at most, particularly for 
the left knee.  

Moreover, the 2001 opinion was based on an inaccurate history 
furnished by the veteran.  That history consisted of the 
report of a left knee injury and symptomatology in service, 
which as just noted, is contrary to the contemporaneous 
records.  The 2001 opinion is thus of little probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993), and Swann v. Brown, 
5 Vet. App. 229 (1993); cf. Kowalski v. Nicholson, No. 02-
1284 (U.S. Vet. App. June 8, 2005) (holding that a medical 
opinion that is the product of an accurate history reported 
by a veteran is of probative value).

As noted above, the service connection criterion of a current 
left knee disability is met in this case.  The remaining 
criteria, however, are not met, as the evidence is against a 
finding that the veteran injured his left knee during service 
and the preponderance of the evidence of record is clearly 
against a finding that there is a nexus between the current 
disability and the claimed in-service injury.  Additionally, 
since it is not shown that DJD of the left knee was diagnosed 
within a year from the veteran's separation from active 
military service, presumptive service connection is not 
warranted either.

In view of the above findings, the Board concludes that the 
claimed left knee disability was not incurred in or 
aggravated by service; nor can it be presumed to have been 
incurred therein.  The claim has failed, and must be denied.


B.  Service connection for a bilateral upper leg disability,
 claimed as manifested by thigh pain

Again, the Board must note that, despite the veteran's 
allegations to the contrary, the evidentiary record shows no 
evidence of an injury to either upper leg during service 
(other than the right knee injury for which the veteran 
already has been service connected).  In fact, the veteran 
has acknowledged that he did not suffer an actual injury to 
his upper legs and that he had only developed pain, which he 
described as both excruciating and sometimes unbearable.  In 
this regard, the Board notes that VA law and regulation are 
clear in that service connection may be warranted for 
disability due to disease or injury shown to be causally 
related to service, not for symptoms such as pain.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in 
part and remanded on other grounds sub nom. Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).

Clearly, none of the service connection criteria are met in 
this case, as there is no evidence of record of an in-service 
injury to the upper legs, of a current disability of the 
upper legs (other than the already service-connected 
residuals of a right knee injury and the current diagnoses of 
left knee disability), or of a nexus between the claimed 
disability of the upper legs and service.

In view of the above findings, the Board concludes that a 
claimed bilateral upper leg disability, claimed as manifested 
by thigh pain, was not incurred in or aggravated by service; 
nor can it be presumed to have been incurred therein.  The 
claim has failed, and must be denied.


C.  Service connection for a back disability

The evidentiary record does confirm that the veteran 
complained during service, albeit only once, of back pain, 
and that he was given an impression of dorsal sprain at that 
time.  However, no disability of either segment of the back 
was ever diagnosed during service, including at the time of 
his physical examination for separation purposes in November 
1965, at which time the veteran denied any problems with his 
musculoskeletal system and reported no specific problems with 
his back.
 
The earliest competent evidence of record showing a 
disability of the back is dated May 2004, that is, almost 40 
years after service.  That piece of evidence is part of a VA 
muscles examination report which included an opinion to the 
effect that, while it was possible that the reported history 
of continuous trauma during service did occur, it was 
"difficult to relate this veteran's present condition to 
service-connected activities," and it was therefore 
"impossible to resolve this issue without resorting to mere 
speculation."  

Moreover, the veteran's reported abuse of his back while 
working at the Callaway Golf Ball Manufacturing plant for 
many years may reveal the real cause of his current back 
problems, which, the Board notes, are shown to exist in an 
area of his back (lumbar area) different than the area he had 
problems with once during service (dorsal area), in February 
1964.

As noted above, the service connection criteria of an in-
service injury and a current back disability are met in this 
case.  The remaining criterion, however, is not met, as the 
preponderance of the evidence of record does not show that 
the claimed nexus between the current disability and service 
does exist.  Additionally, since it is not shown that DJD of 
the back was diagnosed within a year from the veteran's 
separation from active military service, presumptive service 
connection is not warranted either.

In short, it is not shown, by the preponderance of the 
evidence, that the veteran currently suffers from a back 
disability that is causally related to service.  In view of 
this finding, the Board concludes that a back disability was 
not incurred in or aggravated by service; nor can it be 
presumed to have been incurred therein.  The claim has 
failed, and must be denied.


D.  Service connection for bilateral hearing loss

The Board acknowledges that, because of the veteran's 
reported MOS during service, he may have been exposed to loud 
noises which could have potentially contributed to his 
developing hearing loss.  However, there were no complaints 
recorded of hearing loss during service, and, more 
importantly, the levels of hearing loss recorded at the time 
of separation, and thereafter by VA in April 2002, were not 
sufficiently severe as to constitute impaired hearing for VA 
purposes.  

The veteran's most recent audiological evaluation, conducted 
in May 2004, provided what the examiner deemed as thresholds 
and scores that were "not considered valid," with the more 
likely pure tone thresholds being, according to the examiner, 
"in the 10 to 15 dB range with possibly a little bit of loss 
in the high frequencies."  Such levels of hearing loss do 
not constitute impaired hearing either, for VA purposes.

In essence, the credible and probative evidence establishes 
that the veteran does not have a current bilateral hearing 
loss disability for VA compensation purposes, that is, as 
defined by 38 C.F.R. § 3.385.  As discussed in detail 
hereinabove, 38 C.F.R. § 3.385 sets forth specific threshold 
requirement for a finding of hearing loss disability, and the 
Board is bound in its decisions by such regulations. 38 
U.S.C.A. § 7104(c).

In summary, the Board concludes that, because the veteran is 
not shown to suffer from a hearing disability for VA 
compensation purposes, his claim for service connection for 
bilateral hearing loss lacks legal merit or entitlement under 
the law and must therefore be denied by operation of law.  
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).
  
Finally, the Board acknowledges that the examiner who 
conducted the VA audiological evaluation of May 2004 stated, 
at the beginning of his report, that "[t]here were no 
medical records available at the time of this examination."  
Because the veteran's claim is being denied because of the 
lack of a current disability, a review of the record was not 
necessary.


E.  Service connection for tinnitus

The evidentiary record shows no evidence of tinnitus or 
related complaints at any time during service.  In fact, it 
is still unclear whether the veteran does suffer from this 
disability currently.  

The veteran is competent to report a history of tinnitus and 
a continuity of symptomatology since service.  Charles v. 
Principi.  He has, in recent years, reported such 
symptomatology.

However, the Board must weigh the veteran's recently reported 
history, against the negative contemporaneous record in the 
decades after service, and the May 2004 opinion that tinnitus 
was not related to service.

With regard to the lack of review of the veteran's file by 
the examiner who conducted the VA audiological evaluation in 
May 2004 referred to earlier, the Board notes that that is 
not considered a deficiency warranting a remand in this case 
because tinnitus was not confirmed by the examiner as a 
current disability, nor has it been diagnosed before in this 
case.  Further, the examiner considered a history that 
consisted of the veteran's report of noise exposure, and 
intermittent tinnitus since service.  A review of the record 
would not have been any more favorable to the veteran, since 
the record does not document tinnitus.  Kowalski v. 
Nicholson.

It is therefore the Board's opinion that the audiological 
evaluation of May 2004 was adequate, even without the benefit 
of a review by the examiner of the veteran's claims file.  
See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting 
that a review of the claims folder at the examination may not 
be required in "every case").

As the only medical opinion is against the claim, and the 
record does not document tinnitus for decades after service, 
the Board finds that weight of the evidence is against the 
claim for service connection for tinnitus.  Accordingly, the 
claim must be denied.  38 U.S.C.A. § 5107(b).


IV.  Final considerations

In reaching all the above conclusions, the Board has 
certainly considered the applicability of the benefit-of-the-
doubt doctrine (which the Board notes the veteran's 
representative raised and requested to be applied to this 
case in his Written Brief Presentation of May 2005).  
However, as the preponderance of the evidence is against all 
the veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

1.  Service connection for  a left knee disability is denied.

2.  Service connection for a bilateral upper leg disability, 
claimed as manifested by thigh pain, is denied.

3.  Service connection for a back disability is denied.

4.  Service connection for bilateral hearing loss is denied.

5.  Service connection for tinnitus is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


